Exhibit 10.2

 

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

 

This CONFIDENTIALITY AND NON-COMPETITION AGREEMENT (“Agreement”) is made as of
this 23rd day of March, 2015, by and between Cantel Medical Corp. (“Cantel”) and
its subsidiaries, divisions, affiliates, successors, and assigns (collectively
referred to as the “Company”), and Peter C. Clifford (“Employee”).

 

Background

 

A.                                    The Company is a leading manufacturer and
provider of infection prevention and control products in the healthcare market.
The Company’s products include, without limitation, specialized medical device
reprocessing systems for renal dialysis and endoscopy, dialysate concentrates
and other dialysis supplies, disposable infection control products primarily for
the dental and endoscopy industries, water purification equipment, sterilants,
disinfectants and cleaners, hollow fiber membrane filtration and separation
products for medical and non-medical applications, and specialty packaging for
infectious and biological specimens. The Company also provides technical
maintenance for its products and offers compliance training services for the
transport of infectious and biological specimens.

 

B.                                    The Company has developed commercially
valuable technical and non-technical information, the safeguarding, secrecy, and
confidentiality of which are necessary to the operation and profitability of the
Company.  Furthermore, it has spent and will continue to spend considerable time
and money establishing and maintaining business relationships and goodwill with
its current and prospective customers, vendors, suppliers, and distributors,
which relationships are vital to the continued goodwill, operation, and
profitability of the Company.

 

C.                                    During the Employee’s employment or
continued employment with the Company, the Employee (i) will have access to
certain valuable proprietary confidential information developed, compiled, or
utilized by the Company in its business; (ii) may or will have frequent contact
with the Company’s customers, vendors, suppliers, and distributors, and
(iii) may be able to control, in whole or in part, the business and
relationships between the Company and its customers, vendors, suppliers, and
distributors, and to take or otherwise appropriate business and relationships if
and when the Employee leaves the Company’s employment.

 

D.                                    The Company wishes to protect such
confidential information and business relationships.

 

Agreement

 

In consideration of the premises, the Employee’s continued employment by the
Company, and the mutual covenants contained in this Agreement, the receipt and
sufficiency of which are acknowledged, the parties agree as follows:

 

1.                                      Confidential Information.  Employee
acknowledges that the Company possesses confidential information, know-how,
customer lists, purchasing, merchandising and selling techniques and strategies,
and other information used in its operations of which Employee has or will
obtain knowledge, and that the Company will suffer serious and irreparable
damages and harm if this confidential information were disclosed to any other
party or if Employee used this

 

--------------------------------------------------------------------------------


 

information to compete against the Company.  Accordingly, Employee hereby agrees
that except as required by Employee’s duties to the Company, Employee, without
the consent of the Company’s Board of Directors, shall not at any time during or
after the Employment Period disclose or use any secret or confidential
information of the Company, including, without limitation, such business
opportunities, customer lists, trade secrets, formulas, techniques and methods
of which Employee shall become informed during his employment, whether learned
by him as an employee of the Company, as a member of its Board of Directors or
otherwise, and whether or not developed by Employee, unless such information
shall be or becomes public knowledge other than as a result of Employee’s direct
or indirect disclosure of the same.

 

2.                                      Patent and Related Matters.

 

2.1                               Inventions.  Employee will promptly disclose
in writing to the Company complete information concerning each and every
invention, discovery, improvement and idea (whether or not shown or described in
writing or reduced to practice), and device, design, apparatus, process, and
work of authorship, whether or not patentable, copyrightable or registerable,
which is made, developed, perfected, devised, conceived or first reduced to
practice by Employee, either solely or in collaboration with others, during the
Employment Period, whether or not during regular working hours (hereinafter
collectively referred to as the “Inventions”).  Subject to Section 2.2,
Employee, to the extent that he has the legal right to do so, hereby assigns and
agrees to assign to the Company any and all of Employee’s right, title and
interest in and to any and all of the Inventions, and Employee acknowledges that
such assigned inventions are and shall remain the property of the Company.

 

2.2                               Limitation.  It is further agreed and Employee
is hereby notified that the above agreement to assign the Inventions to the
Company does not apply to an Invention for which no equipment, supplies,
facility or confidential information of the Company was used and which was
developed entirely on Employee’s own time, and

 

(i)                                     which does not relate (a) directly to
the business of the Company or (b) to the Company’s actual or demonstrably
anticipated research or development, or

 

(ii)                                  which does not result from any work
performed by Employee for the Company.

 

2.3                               Assistance.  Upon request and without further
compensation therefor, but at no expense to Employee, and whether during the
Employment Period or thereafter, Employee will do all lawful acts, including,
but not limited to, the execution of documents and instruments and the giving of
testimony, that in the opinion of the Company, its successors and assigns, may
be necessary or desirable in obtaining, sustaining, reissuing, extending or
enforcing United States and foreign copyrights and Letters Patent, including,
but not limited to, design patents, on any and all of the Inventions, and for
perfecting, affirming and recording the Company’s complete ownership and title
thereto, and to cooperate otherwise in all proceedings and matters relating
thereto.

 

2

--------------------------------------------------------------------------------


 

2.4                               Records.  Employee will keep complete,
accurate and authentic accounts, notes, data and records of all the Inventions
in the manner and form requested by the Company.  Such accounts, notes, data and
records shall be the property of the Company, and upon its request, Employee
will promptly surrender the same to it.

 

Upon the termination of his employment hereunder, Employee agrees to deliver
promptly to the Company all equipment (including computers, etc.), records,
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
reports, data, tables, accounts, calculations and copies thereof, which are the
property of the Company or which relate in any way to the business, products,
practices or techniques of the Company, and all other property, trade secrets
and confidential information of the Company, including, but not limited to, all
documents which in whole or in part contain any trade secrets or confidential
information of the Company, which in any of these cases are in his possession or
under his control.

 

3.                                      Non-interference.  Employee further
agrees that for a period of two years following termination of Employee’s
employment hereunder, he will not (i) induce or attempt to induce any other
employee of the Company to leave the employ of the Company, or in any way
interfere with the relationship between the Company and any other employee, or
(ii) induce or attempt to induce any customer, supplier, franchisee, licensee,
distributor or other business relation of the Company to cease doing business
with the Company, or in any way interfere with the relationship between any
customer, franchisee or other business relation and the Company without prior
written consent of the Board of Directors of the Company.

 

4.                                      Non-Compete.  Employee agrees that for a
period of six (6) months following the termination of Employee’s employment
hereunder, except as a result of the breach by the Company of any material term
or condition of the Executive Severance Agreement between the Company and
Employee of even date herewith, Employee will not, directly or indirectly, alone
or with others, individually or through or by a corporate or other business
entity in which he may be interested as a partner, shareholder, joint venturer,
officer, director, employee or otherwise, own, manage, control, participate in,
lend his name to, or render services to or for any business within the
continental United States or Canada that is directly and materially competitive
with a material business of the Company, provided, however, that the foregoing
shall not be deemed to prevent the ownership by Employee of up to three (3%)
percent of any class of securities of any corporation which is regularly traded
on any stock exchange or over-the-counter market.

 

5.                                      Enforcement.  If, at the time of
enforcement of any provisions of this Section, a court of competent jurisdiction
holds that the restrictions stated herein are unreasonable under the
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances will be
substituted for the stated period, scope or area.  Employee agrees that the
covenants made in this Section shall be construed as an agreement independent of
any other provision of this Agreement, and shall survive the termination of this
Agreement.

 

3

--------------------------------------------------------------------------------


 

6.                                      Dispute Resolution.

 

6.1                               Subject to the provisions of Section 6.2, any
dispute or controversy arising under or in connection with this Agreement shall
be settled exclusively by arbitration in Little Falls, New Jersey by three
arbitrators, one of whom shall be appointed by the Company, one of whom shall be
appointed by the Executive, and the third of whom shall be appointed by the
first two arbitrators.  If either the Company or the Executive fails to appoint
an arbitrator within 20 days of a request in writing by the other to do so, or
if the first two arbitrators cannot agree on the appointment of a third
arbitrator within 20 days after the second arbitrator is designated, then such
arbitrator shall be appointed by the Chief Judge of the United States District
Court located in the city of Newark, New Jersey, or upon his failure to act, by
the American Arbitration Association so as to enable the arbitrators to render
an award within 90 days after the three arbitrators have been appointed. 
Following the selection of arbitrators as set forth above, the arbitration shall
be conducted promptly and expeditiously and in accordance with the rules of the
American Arbitration Association.  Judgment may be entered on the arbitrator’s
award in any court having jurisdiction; provided, however, that the Executive
shall be entitled to seek specific performance of his right to be paid during
the pendency of any dispute or controversy arising under or in connection with
this Agreement.  The Company shall bear all of the expenses relating to any
arbitration under this Agreement.

 

6.2                               The Employee recognizes that a breach or
threatened breach of the provisions of Sections 1, 2 and 3 Agreement may give
rise to irreparable injury to the Company, inadequately compensable in damages
and, accordingly, agrees that the Company may seek and obtain injunctive relief,
temporary, preliminary, or permanent, against such breach or threatened breach,
in addition to recovering monetary damages from the Employee. The Employee
further agrees and acknowledges that greater injury would result from a denial
of injunctive relief than from a grant of such relief.

 

7.                                      Miscellaneous Provisions.

 

7.1                               Section headings are for convenience only and
shall not be deemed to govern, limit, modify or supersede the provisions of this
Agreement.

 

7.2                               This Agreement is entered into in the State of
New Jersey and shall be governed pursuant to the laws of the State of New
Jersey.  If any provision of this Agreement shall be held by a court of
competent jurisdiction to be invalid, illegal or unenforceable, the remaining
provisions hereof shall continue to be fully effective.

 

7.3                               This Agreement contains the entire agreement
of the parties regarding this subject matter and supersedes all prior
agreements, arrangements, or understandings, whether written or oral, relating
to the subject matter hereof, including, without limitation, any letters,
agreements, or understandings between the Employee and the Company or any
subsidiary thereof before the date hereof.  Execution of this Agreement shall
supersede and terminate any existing confidentiality and/or noncompetition
agreement, or the provisions of any employment agreement or other agreement
related to confidentiality and/or noncompetition, entered into between the
Employee and the Company or any subsidiary thereof.

 

4

--------------------------------------------------------------------------------


 

7.4                               This Agreement may be modified only by means
of a writing signed by the party to be charged with such modification.

 

7.5                               Notices or other communications required or
permitted to be given hereunder shall be in writing and shall be deemed duly
given upon receipt by the party to whom sent at the respective addresses set
forth below or to such other address as any party shall hereafter designate to
the other in writing delivered in accordance herewith:

 

If to the Company:

Cantel Medical Corp.

150 Clove Road — 9th Floor

Little Falls, NJ 07424

Attn: CEO

General Counsel

 

If to Employee:

Home address on file with the Company

 

7.6                               This Agreement shall inure to the benefit of,
and shall be binding upon, the Company, its successors and assigns, including,
without limitation, any entity that may acquire all or substantially all of the
Company’s assets and business or into which the Company may be consolidated or
merged.  This Agreement may not be assigned by Employee.

 

7.7                               This Agreement may be executed in separate
counterparts and may be delivered by facsimile or pdf, each of which shall
constitute the original hereof.

 

Signature page follows

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have set their hands as of the date first above
written.

 

 

CANTEL MEDICAL CORP.

 

 

 

 

 

By:

/s/ Andrew A. Krakauer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Peter G. Clifford

 

Name: Peter G. Clifford

 

6

--------------------------------------------------------------------------------